
	
		II
		112th CONGRESS
		1st Session
		S. 949
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mrs. Shaheen (for
			 herself, Ms. Snowe,
			 Mr. Reed, Mr.
			 Burr, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Oilheat Research Alliance Act of
		  2000 to reauthorize and improve that Act, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Oilheat Reauthorization
			 Act of 2011.
		2.Renaming of
			 National Oilheat Research Alliance Act of 2000Section 701 of the National Oilheat Research
			 Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is amended by
			 striking National Oilheat Research Alliance Act of 2000 and
			 inserting National Oilheat Research, Consumer Education, and Efficiency
			 Act of 2011.
		3.Definition of
			 oilheat fuelSection 703 of
			 the National Oilheat Research, Consumer Education, and Efficiency Act of 2011
			 (42 U.S.C. 6201 note; Public Law 106–469) is amended—
			(1)by redesignating
			 paragraphs (3) through (7) and (8) through (15) as paragraphs (4) through (8)
			 and (10) through (17), respectively;
			(2)by inserting
			 after paragraph (2) the following:
				
					(3)Cost-effectiveThe
				term cost-effective, with respect to a program or activity
				conducted as part of the heating oil efficiency and upgrade program under
				section 707(f)(3), means that the program or activity meets a total resource
				cost test under which—
						(A)the net present
				value of economic benefits over the life of the program or activity, including
				avoided supply and delivery costs and deferred or avoided investments; is
				greater than
						(B)the net present
				value of the economic costs over the life of the program or activity, including
				program costs and incremental costs borne by the energy
				consumer.
						;
				and
			(3)by inserting
			 after paragraph (8) (as so redesignated) the following:
				
					(9)Oilheat
				fuelThe term oilheat fuel means fuel that—
						(A)is—
							(i)No. 1
				distillate;
							(ii)No. 2 dyed
				distillate;
							(iii)a liquid
				blended with No. 1 distillate or No. 2 dyed distillate; or
							(iv)a biobased
				liquid; and
							(B)is used as a fuel
				for nonindustrial commercial or residential space or hot water
				heating.
						.
			4.Membership
			(a)SelectionSection
			 705 of the National Oilheat Research, Consumer Education, and Efficiency Act of
			 2011 (42 U.S.C. 6201 note; Public Law 106–469) is amended by striking
			 subsection (a) and inserting the following:
				
					(a)Selection
						(1)List
							(A)In
				generalThe Alliance shall provide to the Secretary a list of
				qualified nominees for membership in the Alliance.
							(B)RequirementExcept
				as provided in subsection (c)(1)(C), members of the Alliance shall be
				representatives of the oilheat industry in a State, selected from a list of
				nominees submitted by the qualified State association in the State.
							(2)VacanciesA
				vacancy in the Alliance shall be filled in the same manner as the original
				selection.
						(3)Secretarial
				action
							(A)In
				generalThe Secretary shall have 60 days to review nominees
				provided under paragraph (1).
							(B)Failure to
				actIf the Secretary takes no action during the 60-day period
				described in subparagraph (A), the nominees shall be considered to be members
				of the
				Alliance.
							.
			(b)RepresentationSection
			 705(b) of the National Oilheat Research, Consumer Education, and Efficiency Act
			 of 2011 (42 U.S.C. 6201 note; Public Law 106–469) is amended in the matter
			 preceding paragraph (1) by striking qualified industry
			 organization and inserting the Alliance.
			(c)Number of
			 membersSection 705(c) of the National Oilheat Research, Consumer
			 Education, and Efficiency Act of 2011 (42 U.S.C. 6201 note; Public Law 106–469)
			 is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)In
				generalThe Alliance shall be composed of the following
				members:
							(A)One member
				representing each State participating in the Alliance.
							(B)Five
				representatives of retail marketers, of whom one shall be selected by each of
				the qualified State associations of the 5 States with the highest volume of
				annual oilheat fuel sales.
							(C)Five additional
				representatives of retail marketers.
							(D)Twenty-one
				representatives of wholesale distributors.
							(E)Six public
				members, who shall be representatives of significant users of oilheat fuel, the
				oilheat fuel research community, State energy officials, or other groups with
				expertise in oilheat fuel, including consumer and low-income advocacy
				groups.
							;
				and
				(2)in paragraph 2,
			 by striking the qualified industry organization or.
				5.Biennial
			 budgetsSection 706(e) of the
			 National Oilheat Research, Consumer Education, and Efficiency Act of 2011 (42
			 U.S.C. 6201 note; Public Law 106–469) is amended—
			(1)by striking
			 paragraph (1) and inserting the following:
				
					(1)Publication of
				proposed budgetNot later than August 1, 2011, and every 2 years
				thereafter, the Alliance shall, in consultation with the Secretary, develop and
				publish for public review and comment a proposed biennial budget for the next 2
				calendar years, including the probable operating and planning costs of all
				programs, projects, and contracts and other
				agreements.
					;
				and
			(2)by striking
			 paragraph (4) and inserting the following:
				
					(4)Implementation
						(A)In
				generalThe Alliance shall not implement a proposed budget until
				the expiration of 60 days after submitting the proposed budget to the
				Secretary.
						(B)Recommendations
				for changes by Secretary
							(i)In
				generalThe Secretary may recommend to the Alliance changes to
				the budget programs and activities of the Alliance that the Secretary considers
				appropriate.
							(ii)Response by
				allianceNot later than 30 days after the receipt of any
				recommendations made under clause (i), the Alliance shall submit to the
				Secretary a final budget for the next 2 calendar years that incorporates or
				includes a description of the response of the Alliance to any changes
				recommended under clause (i).
							(C)Effect of
				disapprovalIf the Secretary disapproves a proposed budget of the
				Alliance, the Alliance shall operate under the terms and conditions of the
				previous
				budget.
						.
			6.Data collection
			 system
			(a)In
			 generalSection 706(f)(1)(A)
			 of the National Oilheat Research, Consumer Education, and Efficiency Act of
			 2011 (42 U.S.C. 6201 note; Public Law 106–469) is amended by inserting
			 (including, to the maximum extent practicable, a data collection process
			 established, in collaboration with the Secretary, to track equipment, service,
			 and related safety issues under this title) after the
			 Alliance.
			(b)Technical
			 amendmentSection 706(f)(2)(b) of the National Oilheat Research,
			 Consumer Education, and Efficiency Act of 2011 (42 U.S.C. 6201 note; Public Law
			 106–469) is amended by striking the members of the Alliance, and the
			 qualified industry organization and inserting and the members of
			 the Alliance.
			7.Biennial reports
			 by SecretarySection 706 of
			 the National Oilheat Research, Consumer Education, and Efficiency Act of 2011
			 (42 U.S.C. 6201 note; Public Law 106–469) is amended by adding at the end the
			 following:
			
				(i)Biennial
				reports by SecretaryNot later than April 30, 2013, and every 2
				years thereafter, the Secretary shall submit to Congress a report
				containing—
					(1)a description of
				activities of the Alliance relating to—
						(A)research,
				development, and demonstration;
						(B)consumer
				education, safety and training; and
						(C)development of
				alternative fuels;
						(2)an evaluation of
				the consumer savings, cost-effectiveness of, efficiency gains, and the lifetime
				and annual energy savings achieved by, energy efficiency programs carried out
				under this title; and
					(3)recommendations
				for more effectively achieving consumer savings, cost-effectiveness, and
				lifetime and annual energy savings through efficiency programs for home heating
				oil for residential or commercial purposes, including an estimate of—
						(A)the amount of
				investment required to implement all energy efficiency programs and heating
				system upgrades and modifications that are cost-effective;
						(B)the total amount
				of funds that consumers will save from the investments; and
						(C)the total number
				of jobs that will be created from the
				investments.
						.
		8.Payment of
			 assessmentsSection 707(b) of
			 the National Oilheat Research, Consumer Education, and Efficiency Act of 2011
			 (42 U.S.C. 6201 note; Public Law 106–469) is amended by adding at the end the
			 following:
			
				(8)Prohibition on
				pass throughNone of the assessments collected under this title
				may be passed through or otherwise required to be paid by the retail purchasers
				or ultimate consumers of
				oilheat.
				.
		9.Funds made
			 available to qualified State associationsSection 707(e)(2) of the National Oilheat
			 Research, Consumer Education, and Efficiency Act of 2011 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended by adding at the end the following:
			
				(B)Separate
				accountsAs a condition of receipt of funds made available to a
				qualified State association under this Act, the qualified State association
				shall deposit the funds in an account that is separate from other funds of the
				qualified State
				association.
				.
		10.Use of
			 assessmentsSection 707 of the
			 National Oilheat Research, Consumer Education, and Efficiency Act of 2011 (42
			 U.S.C. 6201 note; Public Law 106–469) is amended by adding at the end the
			 following:
			
				(f)Use of
				assessments
					(1)In
				generalNotwithstanding any other provision of this title, the
				Secretary and the Alliance shall ensure that assessments collected for each
				calendar year under this title are allocated and used in accordance with this
				subsection.
					(2)Research,
				development, and demonstration
						(A)In
				generalThe Alliance shall ensure that not less than 40 percent
				of the assessments collected for each calendar year under this title are used
				by qualified State associations or the Alliance to conduct research,
				development, and demonstration activities relating to oilheat,
				including—
							(i)the development
				of energy-efficient heating systems and biofuel heating oil blends; and
							(ii)the transition
				and facilitation of the entry of energy efficient heating systems and biofuels
				into the marketplace.
							(B)PrioritiesThe
				Alliance shall coordinate with the Secretary to develop priorities for the use
				of assessments under this paragraph.
						(C)PlanThe
				Alliance shall develop a coordinated research plan to carry out research
				programs and activities under this section.
						(D)DocumentationThe
				Alliance shall document activities conducted under this paragraph using a
				transparent process and procedures developed in coordination with the
				Secretary.
						(3)Heating oil
				efficiency and upgrade program
						(A)In
				generalThe Alliance shall ensure that not less than 20 percent
				of the assessments collected for each calendar year under this title are used
				by qualified State associations or the Alliance to carry out programs to assist
				consumers—
							(i)to make
				cost-effective upgrades to more fuel efficient heating oil systems or otherwise
				make cost-effective modifications to an existing heating system to improve the
				efficiency of the system; or
							(ii)to improve
				energy efficiency or reduce energy consumption through cost-effective energy
				efficiency programs for consumers.
							(B)PlanThe
				Alliance shall—
							(i)develop a
				coordinated heating oil efficiency and upgrade plan with States to carry out
				cost-effective efficiency programs and activities under this section;
							(ii)to the maximum
				extent practicable, coordinate, develop, and implement the programs and
				activities of the Alliance in conjunction with existing State energy efficiency
				program administrators; and
							(iii)submit the plan
				to the Secretary.
							(C)Administration
							(i)In
				generalIn carrying out this paragraph, the Alliance shall, to
				the maximum extent practicable, ensure that heating system conversion
				assistance is coordinated with, and developed after consultation with, persons
				or organizations responsible for administering—
								(I)the low-income
				home energy assistance program established under the Low-Income Home Energy
				Assistance Act of 1981 (42 U.S.C. 8621 et seq.);
								(II)the
				Weatherization Assistance Program for Low-Income Persons established under part
				A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et
				seq.); or
								(III)other energy
				efficiency programs administered by the State or other parties in the
				State.
								(ii)Distribution
				of fundsThe Alliance shall ensure that funds distributed to
				carry out this paragraph are—
								(I)distributed
				equitably to States based on the proportional contributions of the States
				through collected assessments;
								(II)used to
				supplement (and not supplant) State or alternative sources of funding for
				energy efficiency programs; and
								(III)used only to
				carry out this paragraph.
								(4)Consumer
				education, safety, and trainingThe Alliance shall ensure that
				not more than 35 percent of the assessments collected for each calendar year
				under this title are used—
						(A)to conduct
				consumer education activities relating to oilheat, including providing
				information to consumers on—
							(i)energy
				conservation strategies;
							(ii)safety;
							(iii)new
				technologies that reduce consumption or improve safety and comfort;
							(iv)the use of
				biofuels blends; and
							(v)Federal, State,
				and local programs designed to assist oilheat consumers;
							(B)to conduct worker
				safety and training activities relating to oilheat, including energy efficiency
				training (including classes to obtain Building Performance Institute or
				Residential Energy Services Network certification); or
						(C)to carry out
				other activities recommended by the Secretary.
						(5)Administrative
				costsThe Alliance shall ensure that not more than 5 percent of
				the assessments collected for each calendar year under this title are used for
				overhead or administrative costs.
					(6)Reports
						(A)In
				generalEach qualified State association or the Alliance shall
				prepare a biannual report detailing the development and administration of this
				section, and yearly expenditures under this section.
						(B)ContentsEach
				report shall include—
							(i)a
				description of the use of proceeds under this section, including a description
				of—
								(I)advancements made
				in energy-efficient heating systems and biofuel heating oil blends; and
								(II)heating system
				upgrades and modifications and energy efficiency programs funded under this
				section; and
								(ii)a demonstration
				of the consumer savings, cost-effectiveness of, and the lifetime and annual
				energy savings achieved by heating system upgrades and modifications and energy
				efficiency programs funded through this section.
							(C)Availability
							(i)In
				generalEach report, and any subsequent changes to the report,
				described in subparagraph (A) shall be made publically available, with notice
				of availability provided to the Secretary.
							(ii)Public
				availabilityThe Secretary shall make the reports prepared under
				this paragraph available to the public, including by publishing the reports on
				the Internet.
							(D)Verification
							(i)In
				generalThe Alliance shall ensure that an independent third-party
				reviews each report described in subparagraph (A), and verifies the accuracy of
				the report, biennially.
							(ii)CouncilsIf
				a State has a stakeholder efficiency oversight council, the council shall be
				the entity that reviews and verifies the report of the State association or
				Alliance for the State under clause
				(i).
							.
		11.Market survey
			 and consumer protectionThe
			 National Oilheat Research, Consumer Education, and Efficiency Act of 2011 (42
			 U.S.C. 6201 note; Public Law 106–469) is amended by striking section
			 708.
		12.Lobbying
			 restrictionsSection 710 of
			 the National Oilheat Research, Consumer Education, and Efficiency Act of 2011
			 (42 U.S.C. 6201 note; Public Law 106–469) is amended by inserting or to
			 lobby after elections.
		13.NoncomplianceSection 712 of the National Oilheat
			 Research, Consumer Education, and Efficiency Act of 2011 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended by adding at the end the following:
			
				(g)NoncomplianceIf
				the Alliance, a qualified State association, or any other entity or person
				violates this Act, the Secretary may impose a fine or take other appropriate
				action to ensure compliance with this Act, including referral to an appropriate
				law enforcement
				authority.
				.
		14.SunsetSection 713 of the National Oilheat
			 Research, Consumer Education, and Efficiency Act of 2011 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended by striking 9 years and inserting
			 19 years.
		
